Citation Nr: 1600318	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 10 percent for residuals, right ankle injury with degenerative changes. 

3.  Entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1972 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions dated April 2010, June 2011 and October 2012, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis which denied entitlement to TDIU, an evaluation in excess of 10 percent for residuals, right ankle injury with degenerative changes, and entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks, respectively.  The Veteran filed a notice of disagreement as to the denial of TDIU in June 2010. 

With regard to the issue of an evaluation in excess of 10 percent for residuals of a right ankle injury with degenerative changes, the Board notes that the Veteran's September 2011 substantive appeal was timely filed since it was received within the 1-year appeal period following the issuance of the June 2011 rating decision.  See 38 C.F.R. § 20.302.

As concerns the Veteran's claim for entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the statement of the case (SOC) and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal).  Furthermore, the Court has held that, as with the timeliness of a substantive appeal, in determining the adequacy of a substantive appeal, "the Board's use of a jurisdictional, i.e., nondiscretionary, analysis [is] not appropriate," and that VA may waive "any ... pleading requirements on the part of the appellant."  Percy, 23 Vet. App. at 47, citing Gomez v. Principi, 17 Vet. App. 369, 372-73 (2003).  

In this case, the Board notes that the October 2012 rating decision denied an increased evaluation.  Subsequent to the issuance of that rating decision, a notice of disagreement and/or substantive appeal objecting to the denial of an increased evaluation was not received from the Veteran, nor was a statement of the case issued.  However, in a February 2014 letter, mailed in response to an inquiry from the Veteran, the RO indicated that the issue of entitlement to an evaluation in excess of 20 percent for hidradenitis was on appeal.  Then, in September 2014, the RO arranged for the Veteran to undergo a VA scar examination and in October 2014, a rating decision was issued which continued to deny entitlement to an increased evaluation.  Subsequently, supplemental statements of the case issued in March and 2015 indicated that the issue of entitlement to a higher rating for hidradenitis was on appeal.  Therefore, in light of the holding in Percy, the Board finds that the VA took action (namely, informing the Veteran via letter, including the issue on multiple SSOCs and arranging for an examination) that reasonably led the Veteran to believe that the issue of hidradenitis with residual scars and recurrent cysts, buttocks was on appeal before the Board.  Thus, the Board finds that this issue is correctly before it and can be decided herein.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO; a transcript of that hearing is of record.  At the hearing, the undersigned held the record open for an additional 90 days to allow for the submission of additional evidence.  However, no evidence was submitted during that time frame. 
 
The Board notes that this appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system. 
The Board's disposition of the claim for TDIU and an evaluation in excess of 10 percent for residuals, right ankle injury with degenerative changes is set forth below.  The claim for entitlement to an evaluation in excess of 20 percent for hidradenitis with residual scars and recurrent cysts, buttocks, is addressed in the remand following the order and is being remanded to the agency of original jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran's current service-connected disabilities include generalized anxiety disorder with depressed mood; hidradenitis with residuals scars, recurrent cysts, buttocks; residuals, right ankle injury with degenerative changes; and an anal fistula, status post anal abscess and fistulotomy.  His combined rating is 80 percent, effective June 2008.
 
2.  The competent evidence on the question of whether the Veteran is unable to secure and maintain substantially gainful employment as a result of his various service-connected disabilities is, at least, in relative equipoise.

3.  For the entire appellate period, the Veteran's service-connected residuals, right ankle injury with degenerative changes, has been manifested by pain and marked limitation of motion, without ankylosis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).

2.  The criteria for a rating in excess of 10 percent for residuals, right ankle injury with degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the Veteran's claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter sent in February 2010, prior to the April 2010 denial of TDIU, and a letter sent in July 2010, prior to the denial of an increased rating for a right ankle disability issued in June 2011, both advised the Veteran of the evidence and information necessary to substantiate the his claims and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the TDIU letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Vazquez-Flores, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, VA and private treatment records have been obtained and considered, as well as records from the Social Security Administration (SSA).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Furthermore, a VA examination and opinion was obtained in February 2010, addressing the Veteran's claim for TDIU.  A July 2015 skin examination yielded further information concerning the Veteran's TDIU claim.  As concerns the Veteran's right ankle claim, an August 2010 VA examination and opinion were obtained.  The Board finds that such opinions are adequate to decide the claims as they were predicated on an interview with the Veteran, a review of the records, and an appropriate examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the Veteran's claims has been met and such VA examination reports are adequate to adjudicate the Veteran's claims.  Therefore, no further examination is necessary. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  The RO Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) to fully explain the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).

Here, during the hearing, the VLJ identified the issues on appeal.  In addition, information was solicited regarding the Veteran's conditions, including the symptoms associated with his current disabilities, and why he believed he warranted an increased evaluation for same.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 49.  In addition, the record was held open for an additional 90 days to allow for submission of additional evidence.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the hearing was legally sufficient.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Analysis

a. TDIU

The Veteran contends that he is unable to work due to his various service-connected disabilities.  The Board finds that the evidence of record is in relative equipoise on the question of whether the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities and, hence, TDIU is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation. See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether a veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities include: (1) generalized anxiety disorder with depressed mood, rated at 70 percent disabling; (2) hidradenitis with residuals scars, recurrent cysts, buttocks, 20 percent disabling; (3) residuals, right ankle injury with degenerative changes, 10 percent disabling; and (4) an anal fistula, status post anal abscess and fistulotomy, 10 percent disabling.  His combined rating is 80 percent, effective June 2008.  This combined rating satisfies the statutory minimal disability rating requirements for TDIU.  See 38 C.F.R. § 4.16(a). 

The Board finds, further, that the evidence supports an award of a TDIU.  The evidence reflects that the Veteran has some advanced education, but despite this, has worked primarily in occupations involving activities such as warehouse distribution, cleaning, hospitality, and welding; and that he has not had any substantive work experience since 2002. 

The record contains a 2003 application for SSA disability benefits, in which the Veteran indicated that he had worked at a variety of jobs, to include warehouse work, chemical production, owner of a cleaning business, building operations manager, hospital supervisor, casino greeter and a welder.  The record is unclear on whether the Veteran has a bachelor's degree, as some evidence of record indicates he has one, while recent evidence indicated he is a few credits short of earning one.  

In a February 2010 statement, the Veteran indicated that, due to his physical and mental conditions, he was unable to perform work of any kind.  He described overwhelming anxiety, in addition to pain in his right ankle which made walking painful and standing longer than 15 minutes impossible.  The Veteran further described how a previous operation left him unable to control his bladder, leading to embarrassment and anxiety.

In a September 2011 statement, the Veteran indicated that his service-connected right ankle caused him to experience pain, as well as walking difficulties which caused anxiety related to a possible fall.  Due to the ongoing physical and mental symptoms he experienced, in addition to the various pain and anxiety medications he was prescribed, the Veteran concluded that he would not be able to return to any kind of employment.  
In his July 2015 testimony before the Board, the Veteran testified that he last worked in 2002.  He also described, in detail, how his hidradenitis manifested and how he believed it would prevent him from working.  The Veteran described cysts under his arms which inflated and released unpleasant odors.  He experienced itching, burning, discomfort and pain.  The Veteran indicated that, when he was working, he frequently had to take time off due to doctor's appointments to treat flare-ups of the condition.  He had surgery that stopped the cysts on his buttocks from swelling; following the surgery, the cysts burned instead.  Both the Veteran and his wife testified that they lanced the cysts themselves, every six to eight weeks.  As the condition had spread to his armpits, the Veteran could no longer wear deodorant.  He further described anxiety and depression which had caused him to leave a job as an assistant director at a hospital, and how he had to wear extra dressing on his cysts at his last job in order to treat the bleeding and muffle the smell, an experience which he found "traumatizing."  He described being unable to sit or stand for long, how he had to take multiple medications, and how he felt such limitations prevented him from finding employment.

As for the question of whether the Veteran is unable to secure or follow substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The first opinion is that of a VA medical examiner.  In February 2010, the Veteran underwent a VA examination in connection with his claim for TDIU.  At that time, the Veteran described experiencing anxiety, in that he could no longer control his bladder, had to wear pads, and was concerned about people smelling him and judging him.  He indicated that he would get very angry, very quickly, when he felt he was being judged.  The Veteran further explained that he hurt his neck while at work in 2001 and had not worked since then, in part because of flare-ups of his service-connected cysts.  

The examiner diagnosed the Veteran with anxiety disorder, NOS, and found that his mental disorder symptoms, alone, would not preclude the Veteran from obtaining gainful employment.  The examiner noted that the Veteran attributed his occupational difficulties directly to his physical condition (the non-service connected neck injury) rather than his mental disorder symptoms.  The examiner further explained that the Veteran's relatively limited use of mental health services over the years suggested he was not so distressed by mental problems that he sought more in-depth or active treatment.  The examiner found the Veteran's anxiety to be transient and mild, which might cause mild impairment in occupational functioning during periods of significant stress.  The examiner noted, and found consistent with his examination, the finding of a previous VA examiner, who opined that the Veteran was likely to experience mild impairment only in work situations where he was in public, due to his self-consciousness and preoccupation about what others were thinking about him.  Such anxiety caused the Veteran to be irritable, withdrawn, and made it mildly difficult to get along with those around him. As this opinion provides adequate rationale for the conclusion, it is being afforded full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The second opinion is from the Veteran's August 2010 ankle examination.  At that time, the examiner was asked to opine as to the effect of the Veteran's service-connected ankle on his usual occupation and daily activities.  The examiner indicated that any effect on such would be moderate.  This examiner did not provide a rationale for the opinion given and did not discuss in any detail what constituted a moderate impact on the Veteran's ability to work.  Id.  Because this opinion does not provide adequate rationale and does not address the impact of the Veteran's ankle disability on his ability to work, this opinion is being afforded little, if any, probative weight. 

Third, as part of a September 2012 VA examination related to the Veteran's service-connected skin condition, the examiner was asked if the Veteran's skin condition impacted his ability to work.  The examiner indicated that they would not, as he hadn't had an outbreak in over 3 years.  When asked if the Veteran's scars would impact his work, the examiner indicated that they would not, without providing rationale.  Therefore, lacking adequate rationale, this opinion is also being afforded little, if any, probative weight.  

Next, in September 2014, the Veteran underwent a VA skin diseases examination.  The Veteran reported at that time that he had not had an outbreak of his service-connected hidradenitis since 2012.  As a result, when asked to opine as to whether the Veteran's condition would impact his ability to work, the examiner indicated that, because of a lack of cysts, it would not.  As this opinion does not address the Veteran's condition when present, it is provided no probative weight as to the question of impact on the Veteran's ability to work due to his service-connected disabilities. 

The final opinion offered is a VA examination.  In July 2015, the Veteran underwent a skin condition examination.  The examiner was asked to opine on the impact of the Veteran's scars on his ability to work, and indicated that there would be no impact.  When asked to opine as to the impact of the Veteran's hidradenitis on his ability to work, however, the examiner determined that the condition would have an impact, as the Veteran was unable to sit or stand for prolonged periods of time, due to the condition.  The examiner also indicated that the Veteran's ability to work would be hindered by the risk of infection due to the bacterial contamination of his hands.  As this opinion provides adequate rationale for the conclusion, it is being afforded full probative weight.  Id. 

The Veteran's service-connected disabilities appear to affect him in several important ways.  First, he is unable to walk for extended periods of time without ankle pain, and, unfortunately, cannot sit for too long when recovering from ankle pain, due to the cysts on his buttocks.  Secondly, he finds himself unable to spend significant amounts of time around others, due to his service-connected depression.  Finally, the residuals of his service-connected skin disease-to include bleeding and malodorous cysts-cause anxiety when the Veteran is around other people, which would plausibly include co-workers and the general public. 

The Board emphasizes that the test for TDIU is not whether the Veteran would have been precluded from all types of employment, but whether such employment is realistically within the physical and mental capabilities of the claimant.  On this question, the evidence in this case is at least in relative equipoise.  The February 2010 VA examiner indicated that the Veteran's anxiety was mild and would not prevent him from seeking employment; the July 2015 examiner indicated that the Veteran's service-connected hydradenitis would impact his ability to work, for multiple reasons.  The Veteran's sworn testimony also indicated that he felt he was unable to find employment due to the nature of his service-connected disabilities, to include the treatment of same.  Also of significance to the Board is the fact that the Veteran has not worked for the entire appellate period. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the facts of this case, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU are met. 

b. Right Ankle Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends that he is entitled to a higher disability rating for residuals of a right ankle disability.  Such disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Code 5271.

Under Diagnostic Code 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  Id.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

Here, VA treatment records show intermittent complaints for right ankle pain. 

In August 2010, the Veteran underwent an ankle and joints examination.  At that time, he reported that he used a cane to walk, and was able to stand for a maximum of 10 minutes before having to sit down and rest his ankles.  He could walk, at most, 2 blocks and avoided activities requiring extensive walking, such as shopping.  The Veteran reported symptoms of pain, weakness, stiffness, swelling, heat, instability, and giving way. 

Physical examination revealed dorsiflexion to 10 degrees and plantar flexion to 20, with no additional loss of motion with repetitive testing.  Pain was noted after 1st and the 5th range of motion, in addition to weakness after the 5th.  There was no joint ankylosis, or varus/valgus of os calcis in relationship to the long axis of tibia and fibula.  The examiner noted painful motion, instability and tenderness on examination.  Abnormal gait was noted, to include a moderate limp assisted by a cane.  Further evidence of abnormal weight-bearing was noted by callosities and unusual shoe wear pattern.  Degenerative joint disease of the right ankle with slight instability was diagnosed.  Associated numbness and tingling of the foot was noted. 

At the July 2015 hearing, the Veteran testified that no longer drove as much, due to his ankle.  He wore a brace on his ankle when he left his house, and relied on his cane to aid him in walking longer distances.  He could not do yard work and had trouble navigating the stairs in his house.  The Veteran reported stiffness, tenderness, burning, soreness and discomfort in his ankle, which was relieved by sitting.  He demonstrated a popping sound made by the ankle, and described the limitations of motion he experienced.  The Veteran reported discomfort whenever he stood or walked on the ankle.  He described the anxiety and depression caused by his inability to properly use the ankle and by being unable to drive because of it.  The Veteran testified that, overall, his ankle has remained relatively unchanged since the time of the August 2010 examination. 

In light of the above evidence, the Board finds that the Veteran's right ankle disability is manifested by marked limited motion.  The August 2010 examination indicated limited dorsiflexion, at 10 degrees, and limited plantar flexion, at 20 degrees.  As noted above, standard range of ankle motion is to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II.  The Veteran testified to additional loss of function due to pain, tenderness, instability and difficulty in weight bearing.  See 38 C.F.R. §§ 4.40 and 4.45; Mitchell, supra, and DeLuca, supra.  At his August 2010 examination, the Veteran exhibited an abnormal gait with a moderate effect on activities of daily living.  The Board notes that the examination and the Veteran's testimony clearly indicate that such limitations resulted in functional loss that more nearly approximates a marked limitation of ankle motion.  Based on the above evidence, the Board finds that the rating criteria for a 20 percent rating for residuals, right ankle injury with degenerative changes, is met for the entire appellate period.  Id.

The Board also finds that no higher rating is warranted under any other potentially applicable provision of VA's rating schedule providing for a rating in excess of 20 percent, as the record is devoid of an evidence of ankle ankylosis, which would require application of Diagnostic Code 5270.

In addition, the Board finds that at no pertinent point has the Veteran's right ankle disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

Here, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's right ankle disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as slight, moderate, and marked, and moderate, moderately severe, and severe, as well as the provisions of 38 C.F.R. §§ 4.40  and 4.45, allow for consideration of all aspects of the disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's right ankle disability. 

The Board also notes that, pursuant to Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional conditions that have not been attributed to the Veteran's service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of any claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.

A 20 percent rating for residuals, right ankle injury with degenerative changes, is granted, subject to VA regulations governing the payment of monetary awards.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran is seeking a higher disability rating for his service-connected hidradenitis with residual scars and recurrent cysts, buttocks (hereinafter, "skin disability").  He is currently rated under Diagnostic Code 7819-7801, which is used to rate burn scar(s) or scar(s) due to other causes, not of the head, face or neck, that are deep and nonlinear. 

The Veteran has been afforded three VA examinations in conjunction with this claim.  VA examinations in September 2012 and September 2014 were both performed at a time when his skin disability was dormant; thus, neither examination resulted in an evaluation that would be sufficient to rate the Veteran's disability.

In July 2015, the Veteran underwent a third VA examination.  At that time, due to a flare-up, his skin disability was evident.  In the section of the examination report concerning skin diseases, the examiner confirmed the Veteran's diagnosis of hidradenitis.  The examiner found no evidence of skin neoplasms or systemic manifestations of skin diseases.  The Veteran reported using oral antibiotics to treat the disability.  No debilitating episodes in the previous 12 months were noted.  The examiner found that the Veteran's skin disability covered 5 to 20 percent of his total body area, none of which was exposed.  
The examiner then found that the Veteran had multiple deep scars of the medial buttocks and perianal areas.  He noted that the Veteran's intragluteal cleft was deeply scarred.  In addition, the Veteran's thighs and both armpits were superficially scarred.

Turning to the section of the examination report concerning scars, the examiner noted no scars on the head, face or neck. Scars on the trunk and extremities were catalogued and measured.  As a whole, no scarring was found to be painful or unstable, or due to burns.  The examiner found that the scars on the Veteran's right intragluteal cleft, posterior right thigh, left buttock and left posterior thigh were all superficial and non-linear.  There was no mention or measurement of the deep, non-linear scarring that the examiner recorded in the skin section of the examination report. 

The Board notes that, in order to evaluate the Veteran's disability under the assigned Diagnostic Code, measurements of the deep, non-linear scars must be assessed.  Therefore, as the examination documents the existence of deep scarring but does not provide measurements of same, the Board finds that the July 2015 examination is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the inconsistencies in the July 2015 VA examination report, the Board finds a remand is necessary in order to obtain a new VA examination that addresses the current severity of the Veteran's service connected skin disability, to include the evaluation of all identifiable scars.  

While on remand, the Veteran should be given the opportunity to identify any records relevant to the claim on appeal which are not yet part of his claims file, and such records should be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his skin disorder.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the current severity of the Veteran's scars related to his hidradenitis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including a thorough examination of the Veteran's scars.  All pertinent symptomatology and findings must be reported in detail.

The VA examiner is asked to identify any and all scars, on the whole of the Veteran's body, resulting from his service-connected hidradenitis.  For each scar identified, the examiner must measure the accurate size of the scar and indicate whether such scar is painful, unstable, deep or superficial, or linear or non-linear.  The examiner is also asked to determine whether there are any disabling effects caused by the Veteran's scars.

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


